EXHIBIT 10.1



THE ONE GROUP HOSPITALITY, INC.

411 West 14th Street, 2nd Floor

New York, New York 10014

 

 

March 23, 2018

 

KWM | Philotimo

5850 Coral Ridge Drive

Suite 309

Coral Springs, FL 33076

 

Attention: David Kanen

 

Re:       Letter Regarding Designee to Board of Directors

 

 

Dear Mr. Kanen:



This letter agreement (the “Agreement”) is by and among David Kanen and Kanen
Wealth Management LLC (“Kanen Wealth Management”) (collectively, the “Kanen
Group”, and each individually a “member” of the Kanen Group) and The ONE Group
Hospitality, Inc. (the “Company”).

 

The Kanen Group beneficially owns 4,855,194 shares of the common stock of the
Company (the “Common Stock”), which represents approximately 17.3% of the issued
and outstanding shares of Common Stock based upon the amendment to Schedule 13D
filed on December 29, 2017 by members of the Kanen Group with the United States
Securities and Exchange Commission (the “SEC”).

 

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.       Designee of One Board Member. Subject to Section 1(a) and 1(b) below,
Kanen Group and the Company agree that provided that the Kanen Group
beneficially owns at least 10% of the Company’s outstanding Common Stock, Kanen
Group shall have the right to designate one member to the Company’s Board of
Directors (the “Board”).

 

(a)       Kanen Wealth Management has provided names of prospective nominees
which are listed on Schedule A attached hereto (“Nominees”) to be considered for
one seat on the Company’s Board.

 

(b)       The Company has engaged in a thorough process of evaluating the
qualifications and background of each of the Nominees and will submit one of the
Nominees to the Board for approval (the “Designee”). In the event that the Board
does not approve any of the Nominees, Kanen Wealth Management has the right but
not the obligation to submit additional prospective nominees until one is
approved by the Board.

 

 

EXHIBIT 10.1






(c)       The Designee will be appointed as a Class I director with a term
expiring in 2020, provided that the Kanen Group beneficially owns at least 10%
of the Company’s Common Stock.

 

(d)       The Company agrees that the Designee shall be appointed to at least
one of the standing committees of the Board.

 



(e)       The Company agrees that the Designee shall receive (i) the same
benefits of director and officer insurance, and any indemnity arrangements
available generally to the directors on the Board, (ii) the same compensation
for service as a director as the compensation received by other non-employee
directors on the Board, and (iii) such other benefits on the same basis as all
other non-employee directors on the Board.

 

 

2.       Standstill. Each member of the Kanen Group agrees, that it will not,
and will cause its Affiliates or Associates (as such terms are defined in Rule
12b-2 promulgated by the SEC under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and its respective principals, directors, general
partners, officers, employees, and agents and representatives acting on their
behalf (collectively and individually, the “Kanen Affiliates” not to, directly
or indirectly, absent prior express written invitation or authorization by the
Board:

 

(a)               make, engage in or in any way participate in, directly or
indirectly, any “solicitation” (as such term is used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a-1(1)(2)(iv) of the
Exchange Act) of proxies or consents with respect to the election or removal of
directors of the Company or any other matter or proposal or become a
“participant” (as such term is used in the proxy rules of the SEC) in any such
solicitation of proxies or consents from the Company’s shareholders;

 

(b)               encourage, influence or advise any other Person or assist any
Person in so encouraging, influencing or advising any Person with respect to the
giving or withholding of any proxy, consent or other authority to vote the
Company’s shares (other than such encouragement or advice that is consistent
with the Board’s recommendation in connection with such matter);

 

(c)               form, join, encourage, influence, advise, act in concert with
or in any way participate in, directly or indirectly, any “group” as defined
pursuant to Section 13(d) of the Exchange Act, with respect to any Voting
Securities, other than solely with Kanen Affiliates with respect to Voting
Securities now or hereafter owned by them;

 

(d)               (i) engage in, or become a party to, any swap or hedging
transaction or other derivative agreement of any nature with respect to Voting
Securities or (ii) acquire, or offer, seek or agree to acquire, by purchase or
otherwise, or direct any third party in the acquisition of, any Voting
Securities, or rights or options to acquire any Voting Securities of the
Company, or engage in any swap or hedging transactions or other derivative
agreements of any nature with respect to Voting Securities, in each case of
clause (i) or clause (ii);

 

 

EXHIBIT 10.1



(e)               sell, offer or agree to sell, directly or indirectly, through
swap or hedging transactions or otherwise, voting rights decoupled from the
underlying common stock of the Company held by the Kanen Group or any Kanen
Affiliate to any Third Party (as defined below);

 

(f)                sell, offer or agree to sell, directly or indirectly, through
swap or hedging transactions or otherwise, the securities of the Company or the
underlying securities of the Company held by the Kanen Group or a Kanen
Affiliate that would knowingly result in such Third Party, together with its
affiliates and associates, owning, controlling or otherwise having any
beneficial or other ownership interest in the aggregate of more than 4.9% of the
shares of the Company’s common stock outstanding at such time (including due to
such Third Party, together with its affiliates and associates, owning,
controlling or otherwise having any beneficial or other ownership interest in
more than 4.9% prior to such sale, offer or agreement to sell), except in a
transaction approved by the Board;

 

(g)               effect or seek to effect, offer or propose to effect, cause,
make or in any way participate, directly or indirectly, (or in any way assist or
facilitate any other person to do so) in any tender offer, exchange offer,
merger, consolidation, acquisition, business combination, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or the Company’s securities or a material
amount of the assets of the Company and its subsidiaries (“Extraordinary
Transaction”), taken as a whole, or frustrate or seek to frustrate any
Extraordinary Transaction proposed or endorsed by the Company, or make any
public statement with respect to an Extraordinary Transaction (it being
understood and agreed that the foregoing shall not restrict the Kanen Group from
tendering shares, receiving payment for shares or otherwise participating in any
such transaction on the same basis as other stockholders of the Company, or from
participating in any such transaction that has been approved by the Board); or
make, directly or indirectly, any proposal, either alone or in concert with
others, to the Company or the Board that would reasonably be expected to require
a public announcement regarding any of the types of matters set forth above in
this Section 2;

 

(h)               enter into a voting trust or proxy, arrangement or agreement
or subject any Voting Securities to any voting trust or proxy, arrangement or
agreement, in each case other than solely with other Kanen Affiliates, with
respect to Voting Securities now or hereafter owned by them and other than
granting proxies in solicitations approved by the Board;

 

(i)                 engage in any short sale or any purchase, sale or grant of
any option, warrant, convertible security, stock appreciation right, or other
similar right (including any put or call option or “swap” transaction) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from a decline
in the market price or value of the securities of the Company;

 

(j)                 (i) except as set forth in Section 1 of this Agreement,
seek, alone or in concert with others, election or appointment to, or
representation on, the Board, or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board; or (ii) seek, alone or
in concert with others, the removal or resignation of any member of the Board;

 

 

EXHIBIT 10.1



(k)               make or be the proponent of any stockholder proposal (pursuant
to Rule 14a-8 under the Exchange Act or otherwise);

 

(l)                 (i) call or seek to call any meeting of stockholders,
including by written consent, (ii) except as set forth in Section 1 of this
Agreement, seek representation on, or nominate any candidate to, the Board,
(iii) seek the removal of any member of the Board, (iv) solicit consents from
stockholders or otherwise act to seek or act by written consent, or (v) conduct
a referendum of stockholders;

 

(m)             make any request for stock list materials or other books and
records of the Company under Section 220 of the Delaware General Corporation Law
or other statutory or regulatory provisions providing for shareholder access to
books and records;

 

(n)               make any public statement or public proposal or request with
respect to or take any action in support of (i) any change in the number or term
of directors or the filling of any vacancies on the Board, (ii) any change in
the capitalization or dividend policy of the Company, (iii) any other material
change in the Company’s management, business or corporate structure, (iv) any
waiver, amendment or modification to the Company’s certificate of incorporation
or By-Laws, or other actions which may impede the acquisition of control of the
Company by any person, (v) causing a class of securities of the Company to be
delisted from, or to cease to be authorized to be quoted on, any securities
exchange or (vi) causing a class of equity securities of the Company to become
eligible for termination of registration pursuant to Section 12(g) (4) of the
Exchange Act;

 

(o)               institute, solicit, assist or join (or threaten to do so) any
litigation, action, complaint, arbitration or other proceeding against or
involving the Company or any of its current former or future directors,
officers, employees, stockholders or Affiliates (including derivative actions),
in order to effect or take any of the actions expressly prohibited by this
paragraph 13;

 

(p)               make any statement or announcement that constitutes an ad
hominem attack on, or otherwise disparages or causes to be disparaged, the
Company, any of the Company’s Affiliates, or any of the Company’s past, present
or future officers or directors appointed during the term of this Agreement;

 

(q)               make any public disclosure, announcement or statement
regarding any intent, purpose, plan or proposal with respect to the Board, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement;

 

(r)                enter into any discussions, negotiations, agreements or
understandings with any Third Party to take any action that the Kanen Group is
prohibited from taking pursuant to this Section 2;

 

(s)                make any request or submit any proposal to amend or waive the
terms of this Agreement, in each case which would reasonably be expected to
result in a public announcement of such request or proposal; or

 

(t)                 disclose any intention, plan or arrangement to do any of the
foregoing.

 

 

EXHIBIT 10.1

 



(u)               As used in this paragraph 13, the term (a) “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated under the Exchange Act and
shall include Persons who become Affiliates of any Person subsequent to the date
of this Agreement; (b)“Person” shall be interpreted broadly to include, among
others, any individual, general or limited partnership, corporation, limited
liability or unlimited liability company, joint venture, estate, trust, group,
association or other entity of any kind or structure; (c) “Third Party” means
any Person that is not the Kanen Group or an Affiliate of the Kanen Group; and
(d) “Voting Securities” shall mean the shares of common stock of the Company and
any other securities of the Company entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies.

 

These standstill restrictions terminate upon the earliest to occur of (i) the
end of the term for which a Designee is appointed (or such longer period as the
Designee or, in certain circumstances, a replacement director selected pursuant
to the Agreement, continues to serve on the Board), (ii) ten calendar days prior
to the deadline for the submission of shareholder nominations for the Company’s
2019 annual meeting of stockholders (but only in the event that the Kanen Group
beneficially owns 10% or more of the Company’s outstanding shares of Common
Stock and the appointed Designee has tendered his resignation on or before such
date) and (iii) five business days after such date, if any, that the Kanen Group
provides written notice to the Company that the Company materially breached any
of its commitments under the Agreement and where the Company has not cured such
breach within 15 business days after such written notice (such period, the
“Standstill Period”).

 

During the Standstill Period, the Kanen Group has also agreed to vote its shares
in favor of the Company’s nominees of existing directors for election to the
Board and in accordance with any recommendations of the Board on certain other
matters. The Company agrees that during the Standstill Period neither it, nor
any of its officer, directors or employees, will make any statement or
announcement that constitutes an ad hominem attack on, or otherwise disparages
or causes to be disparaged, the Kanen Group, or any member of the Kanen Group.

 

The Agreement will terminate upon the expiration of the Standstill Period.

 

3.       Regulation FD. The Kanen Group hereby confirms that it is aware and
that the Kanen Affiliates have been advised that the United States securities
laws prohibit any person who has material non-public information about a company
from purchasing or selling securities of such company. The Kanen Group
acknowledges that the provisions of SEC Regulation FD requires the public
announcement of previously non-public material information if that information
is disclosed to anyone who has not agreed to maintain the confidentiality of
that information. The Kanen Group agrees to take no action that would require
the Company to make a public announcement pursuant to the requirements of
Regulation FD.

 

4.       Background Checks. The Company’s obligation under Section 1 is
conditioned on the Board’s Nominating and Governance Committee’s completion, to
its reasonable satisfaction with the results, of its review of the Nominees,
including a satisfactory background check.

 

 

EXHIBIT 10.1

 



5.        Representations and Covenants of the Kanen Group. The Kanen Group,
jointly and severally, represent and warrant to the Company as follows: (i) each
member of the Kanen Group that is an entity is duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, (ii)
each member of the Kanen Group has the requisite power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (iii) this Agreement has been
duly and validly authorized, executed and delivered by each member of the Kanen
Group, constitutes a valid and binding obligation and agreement of each member
of the Kanen Group and is enforceable against each member of the Kanen Group in
accordance with its terms; (iv) the Kanen Group, together with the Kanen
Affiliates, beneficially own, directly or indirectly, an aggregate of 4,855,194
shares of Common Stock and such shares of Common Stock constitute all of the
Common Stock beneficially owned by the Kanen Group and the Kanen Affiliates or
in which the Kanen Group or the Kanen Affiliates have any interest or right to
acquire, whether through derivative securities, voting agreements or otherwise;
(v) Kanen and its Affiliates shall inform any party with shared voting or
dispositive power over such securities of the terms of this Agreement; and (vi)
as of the date of this Agreement, Kanen Wealth Management and its Affiliates
beneficially own less than 20% of the outstanding Common Stock.

 

6.       Public Announcements. The parties shall make the following public
announcements and/or filings with the SEC:

 

(a)       The Company shall file promptly with the SEC a Current Report on Form
8-K (the “Form 8-K”) reporting entry into this Agreement and appending or
incorporating by reference this Agreement as an exhibit thereto.

 

(b)       The Kanen Group shall promptly, but in no case prior to the date of
the filing of the Form 8-K by the Company pursuant to Section 6(a) hereof,
prepare and file an amendment to Schedule 13D with respect to the Company
reporting the beneficial ownership reflected in this Agreement and entry into
this Agreement and amending the applicable items to conform to the obligations
hereunder.

  

(c)        None of the Kanen Group or the Kanen Affiliates shall (i) issue a
press release in connection with this Agreement or the actions contemplated
hereby or (ii) except as contemplated by this Section 6, otherwise make any
public statement, disclosure or announcement with respect to this Agreement or
the actions contemplated hereby, other than as mutually agreed to by the Company
and the Kanen Group.

 

7.           Miscellaneous. The parties agree that irreparable damage could
occur in the event any of the provisions of this Agreement were not performed in
accordance with the terms hereof and that such damage may not be adequately
compensable in monetary damages. Accordingly, the parties hereto shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement
exclusively in the federal or state courts in the City of New York, in addition
to any other remedies at law or in equity, and each party agrees it will not
take any action, directly or indirectly, in opposition to another party seeking
relief. Each of the parties hereto agrees to waive any bonding requirement under
any applicable law, in the case any other party seeks to enforce the terms by
way of equitable relief. Furthermore, each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of such federal or state courts in
the City of New York in the event any dispute arises out of this Agreement or
the transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than such federal or state courts in the City of New York. THIS
AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION
AND EFFECT, BY THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO
ANY CONFLICT OR CHOICE OF LAW PRINCIPLES THAT MAY RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

 

EXHIBIT 10.1

 



8.           Expenses. The Company will reimburse the Kanen Group for its
reasonable, documented legal expenses in an amount up to $2500 incurred in
connection with the negotiation and execution of this Agreement. In the event
that any legal action becomes necessary to enforce the Company’s rights under
this Agreement, the Company, if successful, shall be entitled, in addition to
its court costs, to its reasonable attorneys’ fees, expert witness fees and
legal expenses.

 

9.           Entire Agreement; Amendment. This Agreement contain the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersede any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto, and no waiver of compliance with any provision or condition of this
Agreement and no consent provided for in this Agreement shall be effective
unless evidenced by a written instrument executed by the party against whom such
waiver or consent is to be effective. No failure or delay by a party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power or privilege
hereunder.

 

10.           Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed validly given, made or served, if
(a) delivered in person or sent by overnight courier, when actually received
during normal business hours at the address specified in this subsection, or (b)
if given by e-mail, when such e-mail is transmitted to the e-mail address set
forth below and the appropriate confirmation is received:

 

  if to the Company: The ONE Group Hospitality, Inc.   411 West 14th Street, 2nd
Floor



  New York, New York 10014   Attention: Chief Executive Officer

 

 



With a copy to the General Counsel of The ONE Group Hospitality, Inc. at the
same address

 

  if to the Kanen Group:

KWM | Philotimo

5850 Coral Ridge Drive

Suite 309

Coral Springs, FL 33076

Attention: David Kanen

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, NY 10019

Fax No.: (212) 451-2222

E-mail: afreedman@olshanlaw.com

Attention: Andrew Freedman, Esq.

   

 

 

EXHIBIT 10.1



 

11.           Severability. If at any time subsequent to the date hereof, any
provision of this Agreement shall be held by any court of competent jurisdiction
to be illegal, void or unenforceable, such provision shall be of no force and
effect, but the illegality or unenforceability of such provision shall have no
effect upon the legality or enforceability of any other provision of this
Agreement.

 

12.           Counterparts. This Agreement may be executed in two or more
counterparts either manually or by electronic or digital signature (including by
facsimile or electronic mail transmission), each of which shall be deemed to be
an original and all of which together shall constitute a single binding
agreement on the parties, notwithstanding that not all parties are signatories
to the same counterpart.

 

13.           No Third Party Beneficiaries; Assignment. This Agreement is solely
for the benefit of the parties hereto and is not binding upon or enforceable by
any other persons. No party to this Agreement may assign its rights or delegate
its obligations under this Agreement, whether by operation of law or otherwise,
and any assignment in contravention hereof shall be null and void. Nothing in
this Agreement, whether express or implied, is intended to or shall confer any
rights, benefits or remedies under or by reason of this Agreement on any persons
other than the parties hereto, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party.

 

14.           Interpretation and Construction. When a reference is made in this
Agreement to a Section, such reference shall be to a Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” and
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The words “hereof, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “will” shall be construed to have the same meaning as the word “shall.” The
words “dates hereof” will refer to the date of this Agreement. The word “or” is
not exclusive. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms. Any agreement, instrument,
law, rule or statute defined or referred to herein means, unless otherwise
indicated, such agreement, instrument, law, rule or statute as from time to time
amended, modified or supplemented. Each of the parties hereto acknowledges that
it has been represented by counsel of its choice throughout all negotiations
that have preceded the execution of this Agreement, and that it has executed the
same with the advice of said independent counsel. Each party cooperated and
participated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto exchanged among the
parties shall be deemed the work product of all of the parties and may not be
construed against any party by reason of its drafting or preparation.
Accordingly, any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against any party that
drafted or prepared it is of no application and is hereby expressly waived by
each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.

 

 

EXHIBIT 10.1

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 



  Very truly yours,           THE ONE GROUP HOSPITALITY, INC.               /s/
Linda Siluk   By:        Linda Siluk   Its:         Interim Chief Financial
Officer



 

 

AGREED AND ACCEPTED BY:

 



By: /s/ David Kanen                                      
David Kanen

 

 

 

KANEN WEALTH MANAGEMENT LLC

 

By:/s/ David Kanen                                       
Name: David Kanen
Title: President

 

 

 

[Signature page to letter.]

 



 

 

 

